DETAILED ACTION
Remarks
Applicant presents a communication dated 25 February 2022 responsive to the 26 November 2021 non-final Office action (the “Previous Action”).
With the communication, Applicant has:
amended claims 1-6, 11, 12, 15-20, 25-27 and 29;
cancelled claims 7 and 21; and
amended figure 2 of the drawings.
Claims 1-6, 8-20 and 22-29 remain pending in this application and have been fully considered by the examiner. Claims 1, 15 and 29 are the independent claims.
Any unpersuasive arguments are addressed in the Response to Arguments section (“Response to Arguments”) below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
35 U.S.C. § 112(f)
Applicant argues with respect to the claim limitations interpreted in accordance with 35 U.S.C. § 112(f) that claims 1, 2, 12, 13, 16, 26, 27 and 29 should not be subject to interpretation under 35 U.S.C. § 112(f) because the claims have been amended to clarify that the transaction processor includes executable software code executable by the hardware system processor. (Remarks, pp. 13-15, Sec. (II)).

Examiner agrees that certain claim limitations no longer invoke § 112(f) but submits that others do, in particular limitations of claims 1, 4 and 29 referring to a “test processor” or elements “implemented by a test processor.”  While a processor would normally refer to definite structure, the same logic does not necessarily apply to a test processor. The specification does not refer to a “test processor” at all and appears to use the term “processor” in a generic manner, for example by using that term to refer to “cartridges/transformers implemented by Volante Designer.” (See pars. [0015] and [0024]).	Claims 2 and 16 are interpreted in accordance with § 112(f) as well because limitations of those claims refer to a plurality of transaction processors. The recited structure of “a” transaction processor in claims 1 and 15 is not sufficient structure for achieving the functionality of the claimed plurality, meaning the limitations of claims 2 and 16 still meet each prong of the 3-prong test of M.P.E.P. § 2181.
Applicant also requests correction of an erroneous reference to claim 13 instead of claim 11. (Remarks, p. 13 par. 2).
This request is moot, as no limitation of claims 11, 12 or 13 is interpreted in accordance with 35 U.S.C. § 112(f). To clarify, the record, however, the reference to claim 13 in the Previous Action was erroneous and claim 11 should have been referred to instead.
35 U.S.C. § 112
Applicant’s arguments with respect to these rejection are moot, as the rejections argued against have been withdrawn. 
35 U.S.C. § 103
Applicant makes a number of assertions with respect to claims 1, 15 and 29 that Duffy, Moniz and Christen do not provide various purported benefits of the claimed invention, e.g., “the need to generate tests in advance”. (See Remarks, pp. 18-21).
Examiner respectfully points out in response that the cited references teach or render obvious each limitation of the claims as set forth herein and in the Previous Action. Accordingly, to the extent the claimed invention provides the advantages argued, the cited combination would provide them as well.
Applicant then argues with respect to claims 1, 15 and 29 that Duffy, Moniz and Christensen do not deploy the prior unmodified version of the transaction processor substantially contemporaneously in parallel with the un-modified version of the transaction processor to process the historical transactions. (Remarks, p. 18 pars. 3-4).
This argument is moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Applicant requests correction of an erroneous reference to Helder instead of Christen. (Remarks, p. 19 par. 3). 
Examiner has corrected this typographical error as requested.
Applicant then argues with respect to claims 1, 15 and 29 that one of ordinary skill would not be motivated to move both the production and test systems of Moniz into a test environment because doing so would defeat a primary purpose of Moniz and concludes that “[t]herefore, there is no suggestion in the cited references to make the Examiner’s stated combination.” (Remarks, p. 21 pars. 2-3). 
Examiner respectfully points in response out that Moniz already teaches deploying a first and second version of the transaction processor into a test environment because Moniz teaches deploying authority and candidate stacks onto resources used for testing.  (See e.g., Figure 1 and col. 24 ll. 20-53 of Moniz). No motivation or suggestion is needed to modify Moniz to include what Moniz already teaches. 
	Applicant’s arguments with respect to the remaining claims by virtue of their dependence from claims 1, 15 or 29 are moot or unpersuasive for the reasons set forth above.
Drawings
The Previous Action’s objection to the drawings is withdrawn in view of the amendments to figure 2.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide clear support or antecedent basis for the terms “hardware system processor” or “test processor” of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “deploying, by a test processor…a first version…” in claim 1;
The “deploying, by a test processor…a second version…” in claim 1;
The “selecting, automatically by the test processor…” in claim 1;
The “causing, automatically by the test processor, the first version…” in claim 1;
The  “causing, automatically by the test processor, the second version…” in claim 1;
The “comparing, automatically by the test processor…” in claim 1;
The “presenting, by the test processor…” in claim 1;
The “transaction processors…each of which is operative to process a specific subset…” in claim 2;
The “determining, automatically by the test processor…” in claim 4;
The “transaction processors…each of which is operative to process a specific subset…” in claim 16;
The “regression dispatcher implemented by a test processor...operative to deploy…deploy…and automatically select…” in claim 29;
The “comparator implemented by the test processor and coupled with the regression dispatcher…operative to…cause, automatically, the first version…” in claim 29;
The “comparator implemented by the test processor…operative to…cause, automatically, the second version…” in claim 29;
The “comparator implemented by the test processor…operative to…compare…” in claim 29;
The “comparator implemented by the test processor…operative to…present…” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-20 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim refers to certain operations as being performed “substantially contemporaneously in parallel” with others at lines 15 and 33 of the claim. However, whether or not two operations are “substantially” contemporaneous is subjective and the specification does not provide any standard for distinguishing how contemporaneous two operations must be to be considered “substantially” contemporaneous. The claim is therefore indefinite. See M.P.E.P. § 2173.05(b). Note too that the specification appears to equate “substantially contemporaneously” with “in parallel” at par. [0034]. The claim indefinite for this reason as well because the meaning of “substantially contemporaneously in parallel” is unclear. The use of both terms appears to be redundant. For the purposes of examination “substantially contemporaneously in parallel” will be construed as –in parallel-.
As to claims 2-6 and 8-14, these claims are dependent on claim 1 and are rejected for the same reasons. 
As to claim 15, the claim is indefinite for the same reasons as claim 1 and will be interpreted in the same manner.
As to claims 16-20 and 22-28, these claims are dependent on claim 15 and are rejected for the same reasons. 
As to claim 29, the claim is indefinite for the same reasons as claim 1 and will be interpreted in the same manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2021/0026761) (art of record – hereinafter Duffy) in view of Moniz et al. (US 9,836,388) (art of record – hereinafter Moniz) in view of Miernik (US 2019/0012161) (art made of record – hereinafter Miernik).

As to claim 1, Duffy discloses a computer implemented method for validating a modified computer implemented transaction processing system (e.g., Duffy, Fig. 1 and associated text, par. [0033]: testing system 140 may perform tests in order to ensure proper functionality of the modified/updated version of the insurance claims computer system 100; par. [0065]: transaction processing system 100 may receive transactions. The transactions may be health insurance claims) using regression testing, (e.g., Duffy, par. [0020]: results of a modified version of a software system may be compared against the results of processing that same scenario in the current, unmodified version to determine whether there are defects in the modified version [i.e., using regression testing]) wherein the transaction processing system comprises a hardware processor that implements a transaction processor that includes executable software code executable by the hardware system processor that causes the hardware system processor to process a plurality of incoming transactions and, for each of the plurality of incoming transactions, generate a processed output, (e.g., Duffy, Fig. 1 and associated text, par. [0031]: claims processing module 106 may be implemented as logic stored in memory 105 and executable by processor 103) the method comprising: 
a test processor separate from the transaction processing system, (e.g., Duffy, par. [0034]: the testing system 140 is separate and distinct from the insurance claims computer system; Fig. 1B and associated text, Fig. 1B and associated text, par. [0050]: the system 200 includes a processor 150. The system 200 may be a testing system 140; par. [0102]: the processes described in this specification can be performed by one or more processors executing computer programs)
providing a database coupled with the test processor and which stores a plurality of historical transactions previously processed by the first version of the transaction processor of the transaction processing system which have previously produced valid results; (e.g., Duffy, Fig. 1 and associated text, par. [0041]: the historical data may be stored in the claims database 102 [coupled to testing system 140, see figure] and may include a plurality of transactions, such as transactions 302 previously processed by the insurance claims computer system 100; par. [0083]: The transaction 302 may also contain a data element representing the results of the transaction processing system applying rules to the received data; par. [0054]: test generator 168 may determine a fault when the generated test result deviates from the corresponding result of the corresponding transaction previously processed by the transaction processing system 100)
selecting, automatically by the test processor, a subset of the plurality of historical transactions stored in the database; (e.g., Duffy, par. [0041]: testing system 140 may identify one or more subsets of the plurality of previously processed transactions to test)
for each historical transaction of the selected subset of the plurality of historical transactions stored in the database: 
causing, automatically by the test processor, the second version of the transaction processor to process the historical transaction and, based thereon, generate a second processed output (e.g., Duffy, Fig. 2 and associated text, par. [0063]: FIG. 2 depicts a flow chart showing operation of the testing system 140; par. [0077]: the transaction processing system 100 may be tested (block 250). The testing may include causing the transaction processing system 100 in the modified state [second version] to process each transaction of the one or more identified subsets of the plurality of previously processed transactions and generate a corresponding test result based thereon) 
comparing, automatically by the test processor, the first processed output to the second processed output to identify any differences therebetween; (e.g., Duffy, par. [0077]: the testing may also include comparing the generated test result [second processed output] to the corresponding result [first processed output] of the corresponding transaction previously processed by the transaction processing system in the current state “(i.e., prior to being modified/upgraded)”. Then, the testing may include determining a fault when the generated test result deviates from the corresponding result of the corresponding transaction previously processed) and 
presenting, by the test processor on a display coupled therewith, data indicative of the identified differences (e.g., Duffy, [0055] when the test generator 168 determines a fault, the test generator 18 may generate a message indicating the test was unsuccessful. The test generator 168 may communicate the messages to users using workstations and/or interfaces 116, 118, 122, 120 and 114 [note the displays in Figure 1]; par. [0093]: display 414 may provide a listing of testing results, status and/or errors of a transactions processing system).
	Duffy does not explicitly disclose deploying, by a test processor, into a test system, a first version of the transaction processor comprising the transaction processor prior to a modification; deploying, by the test processor into the test system, a second version of the transaction processor comprising the transaction processor as modified by the modification, wherein the deploying of the first version of the transaction processor occurs substantially contemporaneously in parallel with the deploying of the second version of the transaction processor; causing, automatically by the test processor the first version of the transaction processor to process the historical transaction and generate, based thereon, a first processed output; or wherein the causing of the first version of the transaction processor to process the historical transaction and generate, based thereon, a first processed output occurs substantially contemporaneously in parallel with the causing of the second version of the transaction processor to process the historical transaction and, based thereon, generate a second processed output.
However, in an analogous art, Moniz discloses:
deploying, by a test processor, into a test system, a first version of the transaction processor comprising the transaction processor prior to a modification; (e.g., Moniz, col. 12 ll. 15-20: the dashboard user may utilize the dashboard service 118 to select system resources to operate the candidate stack 114, the authority stack 16 or other aspects of the system; col. 9 ll. 27-29: instructions executed by one or more processors 302 cause the processor to perform the operations for the dashboard service 118; col. 4 ll. 47-62: the candidate stack 114 is a stack operating a software system which is to be validated [second version], such as an altered application stack or new software system or implementation of the software system being adopted for the production system. The authority stack 116 may be a most recent version of a software system [first version] of the production system known to have acceptable functionality. The software system operated by the authority stack may be a mirror copy of software system of the production stack 108; col. 24 ll. 40-43: selecting a particular software system to be used as at least one of the candidate software system or the authority software system; col. 24 ll. 50-53: causing at least part of the selected system resources to be provisioned with the selected one or more particular software system; abstract: at least one request to a production software system and at least one production response to the request; col. 4 ll. 6-7: an indicated first type of client request 120 “(e.g., product search, purchase order, etc.)”)
deploying, by the test processor into the test system, a second version of the transaction processor comprising the transaction processor as modified by the modification, wherein the deploying of the first version of the transaction processor occurs with the deploying of the second version of the transaction processor (see immediately above) 
causing, automatically by the test processor the first version of the transaction processor to process the historical transaction and generate, based thereon, a first processed output; (e.g., Moniz, col. 6 ll. 13-17: instructions executed by one or more processors 202, cause the processors to perform the operations for the proxy service 110 [so processors 202 and 302 being the test processor]; col. 4 ll. 32-34: service 110 replays the intercepted request 124 [historical transaction] to the candidate stack 114 [second version] and the authority stack 116 [first version] as a candidate shadow request 132 and an authority shadow request 134; col. col. 14 ll. 46-51: the candidate stack and authority stack 116 receive the candidate shadow requests 132 and authority shadow requests 134. Then, the candidate stack 114 and authority stack 116 process the requests and return candidate responses 136 [second processed output] and authority responses 138 [first process output])
wherein the causing of the first version of the transaction processor to process the historical transaction and generate, based thereon, a first processed output occurs substantially contemporaneously in parallel with the causing of the second version of the transaction processor to process the historical transaction and, based thereon, generate a second processed output; (e.g., Moniz, Fig. 1 and associated text [note the requests and responses to the candidate and authority occur in parallel]; col. 5 ll. 37-40: the operations of the candidate stack 114 and the authority stack 116 may be performed in parallel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test processor and first and second version of Duffy by including the test processor deploying both versions into a test environment and causing the first version of the transaction processor to process the historical transactions and generate the first processed output in parallel with causing the second version to process the historical transactions and generate the second processed output, as taught by Moniz, as Moniz would provide the advantages of a means of performing the testing on a distributed computer service or server farm and a means of replaying transactions during the test without modifying production data or reporting outputs to a production user. (See Moniz, col. 2 ll. 60-64, col. 4 ll. 32-35, col. 5 ll. 19-27). Performing operations in parallel would also provide improved performance. (See, e.g., Miernik at par. [0028]).
	Further, in analogous art, Miernik discloses: 
wherein the deploying occurs substantially contemporaneously in parallel with the deploying (e.g., Miernik, par. [0008]: client devices on which the deployment of services is to occur; par. [0045]: once the deployment application has initiated a shell for each client device 131 and run the parallel network shell scripts, the deployment application waits file the network job is being completed in parallel by the client devices; par. [0028]: this increases the speed of deployment processing as processing occurs in parallel at each client device “(making deployments and/or upgrades occur simultaneously, and thus faster)”).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deployment of the first and second version of taught by Duffy/Moniz by incorporating performing the two deployments substantially contemporaneously in parallel, as taught by Miernik, as Miernik would provide the advantage of a means of faster deployment. (See Miernik, par. [0028]).

As to claim 2, Duffy/Moniz/Miernik discloses the computer implemented method of claim 1 (see rejection of claim 1 above), Duffy further discloses:
wherein the transaction processor is one of a plurality of transaction processors, each of which is operative to process a specific subset of the plurality of incoming transactions, and (e.g., Duffy, par. [0033]: the modified/updated insurance claims computer system 100 and the insurance claims computer system 100 prior to the modification/upgrade; par. [0020]: a transaction processing system may involve individual software components or functional segments) which has processed a specific subset of the previously processed plurality of historical transactions stored in the database, wherein the selecting further comprises selecting at least a portion of the specific subset of the previously processed plurality of historical transactions stored in the database processed by the transaction processor (e.g., Duffy, par. [0041]: historical data may include transactions previously processed by the insurance claims computer system 100 in a then current state. Testing system may identify one or more subsets of the plurality of previously processed transactions to test).

As to claim 3, Duffy/Moniz/Miernik discloses the computer implemented method of claim 1 (See rejection of claim 1 above), but Duffy does not explicitly disclose further comprising providing a specification of expected differences between outputs of the first and second versions of the transaction processor of the transaction processing system based on the modification, and wherein the comparing is further operative to ignore, based on the specification, any expected differences between the first and second processed outputs.
However, in an analogous art. Moniz discloses:
further comprising providing a specification of expected differences between outputs of the first and second versions of the transaction processor of the transaction processing system based on the modification, and wherein the comparing is further operative to ignore, based on the specification, any expected differences between the first and second processed outputs (e.g., Moniz, col. 7 ll. 16-30: comparator module 208 may receive candidate response 136 [second processed output] and authority response 138 [first processed response] and compares response 136 to 138. Definitions [specification(s)] may be used to define the comparison. Using such definitions, the comparator module 208 may allow differences based on planned functionality changes in the candidate stack 114 to be suppressed “(e.g., ignored”); Col. 17 ll. 30-40: the dashboard service 118 may provide the user with options to select the fields of the response structure to make the comparison on as well as which fields to include in the request log report. For example, in some cases, the dashboard user knows that some fields will be changed due to a change in function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output comparison of Duffy by incorporating ignoring specified expected differences when comparing the outputs, as taught by Moniz, as Moniz would provide the advantage of a means of identifying only important or unacceptable differences. (See Moniz, col. 7 ll. 20-25).

As to claim 4, Duffy/Moniz/Miernik discloses the computer implemented method of claim 3 (see rejection of claim 3 above), Duffy further discloses:
further comprising determining, automatically by the test processor, that the modification did not alter previously operational functionality of the transaction processing system when no non-ignored differences are identified (e.g., Duffy, par. [0054]: the test generator 168 may not determine a fault when the generated test result does not deviate from the corresponding result of the corresponding transaction previously processed by the transaction processing system 100 prior to being modified).

As to claim 5, Duffy/Moniz/Miernik discloses the computer implemented method of claim 1 (see rejection of claim 1), Duffy further discloses:
further comprising providing a specification of previously operational functionality of the transaction processing system to test and wherein the selecting of the subset of the plurality of historical transactions stored in the database is based thereon (e.g., Duffy, par. [0022]: the proposed system provides an improved user interface that allows a user to select or specify, such as by using a description, particular variables which represent areas or functions of the transactional processing system that are desired to be tested. Based on these selections, the proposed system extracts combinations from prior transactions along with the results of those prior transactions. These transactional pairs form the testing scenarios. This allows a test operator to select combinations that are specifically directed to a recently introduced/created, modified or otherwise critical portion of the transaction processing system).

As to claim 6, Duffy/Moniz/Miernik discloses the computer implemented method of claim 1 (see rejection of claim 1 above), Duffy further discloses:
wherein the processing of the historical transaction by the first and second versions of the transaction processor is performed for all of the selected subset of the plurality of historical transactions to generate an aggregate of the first and second processed outputs and store the aggregate first and second processed outputs in a memory coupled with the processor, the comparing further comprising retrieving the stored aggregate first and second processes outputs and subsequently comparing the aggregate first processed output to the aggregate second processed output to identify any differences therebetween (e.g., Duffy, par. [0053]: the test generator 168 may be executable by the processor 150 to cause the transaction processing system 100 in the modified state to process each transaction of one or more identified subsets of the plurality of previously processed transaction.; par. [0054]: The test generator 168 may then generate a corresponding test result based on the transaction processing system 100 processing the transactions of the one or more identified subsets of the plurality of previously processed transactions. The test generator 168 may also be executable by the processor compare the generated test result to the corresponding result of the corresponding transaction previously processed by the transaction processing system 100 in the then-current state “(i.e., prior to being modified)” [the test results and corresponding results are aggregated because they are stored together in the memory accessible by the processor. They must be retrieved to be compared]; In one embodiment, based on the comparison, the test generator 168 may be executable by the processor 150 to determine a fault when the generated test result deviates from the corresponding result of the corresponding transaction previously processed by the transaction processing system 100 prior to being modified).

As to claim 15, it is a system claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Not that the cited references teach the first, second, third and fourth logic stored in memory to perform their cited operations because their operations are performed by software (necessarily stored in memory) as noted above with respect to claim 1.

As to claim 16, it is a system claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a system claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a system claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a system claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is a system claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 29, Duffy discloses a system for validating a modified computer implemented transaction processing system (e.g., Duffy, Fig. 1 and associated text, par. [0033]: testing system 140 may perform tests in order to ensure proper functionality of the modified/updated version of the insurance claims computer system 100; par. [0065]: transaction processing system 100 may receive transactions. The transactions may be health insurance claims) using regression testing, (e.g., Duffy, par. [0020]: results of a modified version of a software system may be compared against the results of processing that same scenario in the current, unmodified version to determine whether there are defects in the modified version [i.e., using regression testing]) wherein the transaction processing system comprises a hardware processor that implements a transaction processor that includes executable software code executable by the hardware system processor that causes the hardware system processor to process a plurality of incoming transactions and, for each of the plurality of incoming transactions, generate a processed output, (e.g., Duffy, Fig. 1 and associated text, par. [0031]: claims processing module 106 may be implemented as logic stored in memory 105 and executable by processor 103) the system comprising: 
a regression dispatcher implemented by a test processor separate from the transaction processing system, (e.g., Duffy, par. [0034]: the testing system 140 is separate and distinct from the insurance claims computer system; Fig. 1B and associated text, Fig. 1B and associated text, par. [0050]: the system 200 includes a processor 150. The system 200 may be a testing system 140; par. [0102]: the processes described in this specification can be performed by one or more processors executing computer programs) operative to automatically select a subset of a plurality of historical transactions stored in a database which stores a plurality of historical transactions previously processed by the first version of the transaction processor of the transaction processing system (e.g., Duffy, par. [0041]: the historical data may be stored in the claims database 102 and may include a plurality of transactions, such as transactions 302 previously processed by the insurance claims computer system 100. The testing system 140 may identify one or more subsets of the plurality of previously processed transactions to test [whatever instructions perform his identification being a regression dispatcher]) and
a comparator, implemented by the test processor and coupled with the regression dispatcher (whatever instructions of Duffy perform the following being a comparator, coupled with the above instructions because they use the results of the results of those instructions) and operative to, for each historical transaction of the selected subset: 
cause, automatically, the second version of the transaction processor to process the historical transaction and, based thereon, generate a second processed output, (e.g., Duffy, Fig. 2 and associated text, par. [0063]: FIG. 2 depicts a flow chart showing operation of the testing system 140; par. [0077]: the transaction processing system 100 may be tested (block 250). The testing may include causing the transaction processing system 100 in the modified state [second version] to process each transaction of the one or more identified subsets of the plurality of previously processed transactions and generate a corresponding test result based thereon) 
compare, automatically, the first processed output to the second processed output to identify any differences therebetween; (e.g., Duffy, par. [0077]: the testing may also include comparing the generated test result [second processed output] to the corresponding result [first processed output] of the corresponding transaction previously processed by the transaction processing system in the current state “(i.e., prior to being modified/upgraded)”. Then, the testing may include determining a fault when the generated test result deviates from the corresponding result of the corresponding transaction previously processed) and 
present, on a display coupled with the test processor, data indicative of the identified differences (e.g., Duffy, [0055] when the test generator 168 determines a fault, the test generator 18 may generate a message indicating the test was unsuccessful. The test generator 168 may communicate the messages to users using workstations and/or interfaces 116, 118, 122, 120 and 114 [note the displays in Figure 1]; par. [0093]: display 414 may provide a listing of testing results, status and/or errors of a transactions processing system).
	Duffy does not explicitly disclose to deploy, into a test system, a first version of the transaction processor comprising the transaction processor prior to a modification, deploy, into the test system, a second version of the transaction processor comprising the transaction processor as modified by the modification; wherein the regression dispatcher causes the deploy of the first version of the transaction processor substantially contemporaneously in parallel with the deploy of the second version of the transaction processor; to cause, automatically, the first version of the transaction processor to process the historical transaction and generate, based thereon, a first processed output; or wherein the comparator causes the first and second versions of the transaction processor to process the historical transaction substantially contemporaneously in parallel.
However, in an analogous art, Moniz discloses:
to deploy, into a test system, a first version of the transaction processor comprising the transaction processor prior to a modification, deploy, into the test system, a second version of the transaction processor comprising the transaction processor as modified by the modification (e.g., Moniz, col. 4 ll. 47-59: the candidate stack 114 is a stack operating a software system which is to be validated [second version], such as an altered application stack or new software system or implementation of the software system being adopted for the production system. The authority stack 116 may be a most recent version of a software system [first version] of the production system known to have acceptable functionality; col. 24 ll. 40-43: selecting a particular software system to be used as at least one of the candidate software system or the authority software system; col. 24 ll. 50-53: causing at least part of the selected system resources to be provisioned with the selected one or more particular software system [whatever instructions of Moniz perform the preceding being the regression dispatcher]; abstract: at least one request to a production software system and at least one production response to the request; col. 4 ll. 6-7: an indicated first type of client request 120 “(e.g., product search, purchase order, etc.)”) wherein the regression dispatcher causes the deploy of the first version of the transaction processor with the deploy of the second version of the transaction processor; (see above and par. Moniz, col. 15 ll. 52-58: using the stored logs including requests and responses, the duplicating proxy service 110 may also provide support for regression testing. In other words, service 110 may be capable of running a regression suite by replaying the stored requests and comparing candidate responses against the stored responses)
to cause, automatically, the first version of the transaction processor to process the historical transaction and generate, based thereon, a first processed output; (e.g., Moniz, col. 6 ll. 13-17: instructions executed by one or more processors 202, cause the processors to perform the operations for the proxy service 110; col. 4 ll. 32-34: service 110 replays the intercepted request 124 [historical transaction] to the candidate stack 114 [second version] and the authority stack 116 [first version] as a candidate shadow request 132 and an authority shadow request 134; col. col. 14 ll. 46-51: the candidate stack and authority stack 116 receive the candidate shadow requests 132 and authority shadow requests 134. Then, the candidate stack 114 and authority stack 116 process the requests and return candidate responses 136 [second processed output] and authority responses 138 [first process output])
wherein the comparator causes the first and second versions of the transaction processor to process the historical transaction substantially contemporaneously in parallel; (e.g., Moniz, Fig. 1 and associated text [note the requests and responses to the candidate and authority occur in parallel]; col. 5 ll. 37-40: the operations of the candidate stack 114 and the authority stack 116 may be performed in parallel; col. 5 ll. 44-46: the duplicating proxy service 110 may compare the fields in the candidate response 136 and the authority response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the regression dispatcher, test processor, comparator and first and second version of Duffy to include causing deployment of both versions into a test environment and causing the first version of the transaction processor to process the historical transactions and generate the first processed output in parallel with causing the second version to process the historical transactions and generate the second processed output, as taught by Moniz, as Moniz would provide the advantages of a means of performing the testing on a distributed computer service or server farm and a means of replaying transactions during the test without modifying production data or reporting outputs to a production user. (See Moniz, col. 2 ll. 60-64, col. 4 ll. 32-35, col. 5 ll. 19-27). Performing operations in parallel would also provide improved performance. (See, e.g., Miernik at par. [0028]).
Further, in an analogous art, Miernik discloses:
the deploy substantially contemporaneously in parallel with the deploy (e.g., Miernik, par. [0008]: client devices on which the deployment of services is to occur; par. [0045]: once the deployment application has initiated a shell for each client device 131 and run the parallel network shell scripts, the deployment application waits file the network job is being completed in parallel by the client devices; par. [0028]: this increases the speed of deployment processing as processing occurs in parallel at each client device “(making deployments and/or upgrades occur simultaneously, and thus faster)”).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deployment of the first and second version of taught by Duffy/Moniz by incorporating performing the two deployments substantially contemporaneously in parallel, as taught by Miernik, as Miernik would provide the advantage of a means of faster deployment. (See Miernik, par. [0028]).

Claims 8-14 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy  (US 2021/0026761) in view of Moniz (US 9,836,388) in view of Miernik (US 2019/0012161)  in further view of Christen (US 2009/0018866) (art of record – hereinafter Christen).

As to claim 8, Duffy/Moniz/Miernik discloses the computer implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein each of the plurality of incoming transactions comprises a data object containing data in a first format, the transaction processor operative to process the data object to convert the data therein from the first format to a second format based on a specification.  
However, in an analogous art, Christen discloses:
wherein each of the plurality of incoming transactions comprises a data object containing data in a first format, the transaction processor operative to process the data object to convert the data therein from the first format to a second format based on a specification (e.g., Christen, par. [0003]: a payer organization requires formatting the claim information in a specific format using rules and guidelines, such as ANSI X12 standards for EDI; abstract: first claim result information derived by applying first claim data processing rules to the first claim data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format to convert it to a second format based on a specification, as taught by Christen, as Christen would provide the advantage of a means of converting the input transaction to a required format. (See Christen, par. [0003]).

As to claim 9, Duffy/Moniz/Miernik/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), but Duffy/Moniz does not explicitly disclose wherein the first format comprises one of a data file, text, email message, spreadsheet, csv, html, or xml.  
However, in an analogous art, Christen discloses:
wherein the first format comprises one of a data file, text, email message, spreadsheet, csv, html, or xml (e.g., Christen, par. [0020]: claims from an input claims directory “(converted to XML format and stored in repository 31)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format comprising a data file, text, email, spreadsheet, csv or xml and convert it to a second format based on a specification, as taught by Christen, as Christen would provide the advantage of a means of converting data of that type to a required format. (See Christen, par. [0003]).

As to claim 10, Duffy/Moniz/Miernik/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), but Duffy/Moniz does not explicitly disclose wherein the first and second formats define one of data fields, data types, or data format of the data of the data object.  
However, in an analogous art, Christen discloses:
wherein the first and second formats define one of data fields, data types, or data format of the data of the data object (e.g., Christen, Fig. 3 and associated text, par. [0008]: FIGS. 3 and 4 illustrate UB04 claim reimbursement forms prepared using first and second different sets of claim processing rules [note the fields, the first and second format define the fields because the output (in the second format) comprises fields generated from the input (in the first format)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format to convert it to a second format, wherein the first and second format define fields, as taught by Christen, as Christen would provide the advantage of a means of converting the input to a format that comprises fields. (See Christen, par. [0008]).

As to claim 11, Duffy/Moniz/Miernik/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), but Duffy/Moniz/Miernik does not explicitly disclose wherein the modification comprises a modification to the specification to cause the hardware system processor of the transaction processing system, when executing the executable software code of the transaction processor, to convert the data therein from the first format to a third format different from the second format.  
However, in an analogous art, Christen discloses:
wherein the modification comprises a modification to the specification to cause the hardware system processor of the transaction processing system, when executing the executable software code of the transaction processor, to convert the data therein from the first format to a third format different from the second format (e.g., Christen, par. [0030]: Regular Hospital USA is notified of a change to Box 38 for Payer Healthcare UB04 claims. Payer1 wants a particular address to show in box 38. The user copies the rule that handles Box 38 and changes it so that the UB04 form includes the particular address; abstract: applying the second data claim processing rule to the first claim data in deriving second claim result information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction processor of Duffy to include processing input data in a first format to convert it to a third format, different from a second, as taught by Christen, as Christen would provide the advantage of a means for the processing output to comply with a changed mandatory format. (See Christen, par. [0003]).

As to claim 12, Duffy/Moniz/Miernik/Christen discloses the computer implemented method of claim 8 (see rejection of claim 8 above), and further discloses to convert the data to the second format (see rejection of claim 8 above) but does not explicitly disclose wherein the modification comprises a modification to the specification to cause the transaction processing system to convert the data therein from a third format, different from the first format, to the second format.  
However, in an analogous art, Christen discloses:
wherein the modification comprises a modification to the specification to cause the transaction processing system to convert the data therein from a third format, different from the first format (e.g., Christen, Figs. 3 and 4 and associated text, par. [0008]: FIGS 3 and 4 illustrate UB04 [format] claim reimbursement forms prepared using first and second different sets of claim processing [i.e., both outputs are in a sense the same format as well]; Fig. 9 and associated text, par. [0032]: a transformation processor in rules processor 15 converts claim data to first claim data in Extensible Markup Language (XML) compatible format [so it was not in that format before]; par. [0034]: rules processor 15 applies the second claim data processing rules to the first claim data [based on a modification to a specification see above]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of Duffy to include a modification to a specification to cause the transaction processing system to convert transaction data from a third format different from first, to a second format, as taught by Christen, as Christen would provide the advantage of a means of converting the transaction data to a desired format for processing and storage. (See Christen, pars. [0020] and [0022]).

As to claim 13, Duffy/Moniz/Miernik discloses the computer implemented method of claim 1 (see rejection of claim 1 above), but Duffy/Moniz/Miernik does not explicitly disclose wherein the identified differences are presented within a context of similarities between the first and second processed outputs.  
	However, in an analogous art, Christen discloses:
wherein the identified differences are presented within a context of similarities between the first and second processed outputs (e.g., Christen, par. [0019]: comparator 35 compares the second claim result information with the first claim result information to identify changed result data elements. Output processor 34 provides a visual display image highlighting fields associated with the changed result data elements; Fig. 9 and associated text, par. [0031]: FIG. 9 highlights that the only rule resultant change 807 to the 1500 form is to add a billing provider phone number in Box 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison of outputs of Duffy/Moniz to include presenting identified output differences within a context of similarities between the first and second outputs, as taught by Christen, as Christen would provide the advantage of a means for a user see both what output has changed and what output has not. (See Christen, Fig. 9, par. [0030]).

As to claim 14, Duffy/Moniz/Miernik/Christen discloses the computer implemented method of claim 13 (see rejection of claim 13 above), but Duffy/Moniz does not explicitly disclose wherein the identified differences are highlighted in the presentation. 
However, in an analogous art, Christen discloses:
wherein the identified differences are highlighted in the presentation (e.g., Christen, par. [0019]: comparator 35 compares the second claim result information with the first claim result information to identify changed result data elements. Output processor 34 provides a visual display image highlighting fields associated with the changed result data elements;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of Duffy to include highlighting identified output differences, as taught by Christen, as Christen would provide the advantage of a means for a user to distinguish the changed output elements from the unchanged output elements in the presentation. (See Christen, Fig. 9, par. [0030]).

As to claim 22, it is a system claim having substantially the same limitations as claim 8. Accordingly, it is rejected for substantially the same reasons.

As to claim 23, it is a system claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons.

As to claim 24, it is a system claim having substantially the same limitations as claim 10. Accordingly, it is rejected for substantially the same reasons.

As to claim 25, it is a system claim having substantially the same limitations as claim 11. Accordingly, it is rejected for substantially the same reasons.

As to claim 26, it is a system claim having substantially the same limitations as claim 12. Accordingly, it is rejected for substantially the same reasons.

As to claim 27, it is a system claim having substantially the same limitations as claim 13. Accordingly, it is rejected for substantially the same reasons.

As to claim 28, it is a system claim having substantially the same limitations as claim 14. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196